G

 

 

ase 6:21-cv-00389-JA-LRH Document 44 Filed 07/29/21 Page 1 of 7 PagelD 360

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

CORA NESBIT,
Plaintiff,

Vv. Case No. 6:21-cv-389-JA-LRH

MECIT ZIYA DAYI, UZ AUTO
TRANS, LLC, DAIMLER
TRUCKS NORTH AMERICA,
LLC, DETROIT DIESEL
CORPORATION and
CONTINENTAL MOTORS
CORPORATION,

Defendants.

 

ORDER

Plaintiff Cora Nesbit, as personal representative of the estate of decedent
Michael Burns, originally filed this action in state court against Defendants
Mecit Ziya Dayi and UZ Auto Trans, LLC. (Compl., Doc. 1-1). After Dayi and
UZ Auto removed the Case to this Court, (Notice, Doc. 1), Nesbit amended her
complaint to add claims against Defendants Daimler Trucks North America, |
LLC; Detroit Diesel Corporation; and Continental Motors Corporation, (Third
Am. Compl., Doc. 32). In identical motions, Daimler and Detroit Diesel now
argue that Nesbit’s Third Amended Complaint is an impermissible shotgun

pleading. (Docs. 36 & 37). They move to dismiss the claims brought against

 
ase 6:21-cv-00389-JA-LRH Document 44 Filed 07/29/21 Page 2 of 7 PagelD 361

 

 

|
|
them or, alternatively, for a more definite statement of those claims. (Id.).
Because the Court concludes that the Third Amended Complaint is not a
shotgun pleading, the motions will be denied.
I. Background!

Around 1:50 a.m. on June 18, 2020, Nesbit’s son, Michael Burns, was
driving on Interstate 95 when his vehicle suffered a flat tire. (Doc. 32 at 7). To
alert other traffic to his vehicle’s disablement, Burns turned on his blinking |
hazard lights. (Id.). Dayi, who was driving a tractor-trailer on Interstate 95
that night, did not see the lights and crashed into the rear of Burns’s vehicle at
70 mph. (d.). According to Nesbit, Dayi was distracted by a cellular device or
tablet at the time of the crash, did not brake before crashing into Burns’s vehicle,
was veering and not staying in his traffic lane, and could have seen the blinking
hazard lights from approximately one minute prior to impact and over a mile a
mile away. (Id.). Burns died as a result of the accident. (Id.).

At the time of the accident, Dayi’s tractor-trailer was equipped with
Detroit Assurance 4.0 radar and camera collision mitigation systems. (Id.). As
designed, the systems included automatic emergency braking, front collision

warning, side collision warning, obstacle aware acceleration, blind spot |

 

1 At this stage of the case, the facts from Nesbit’s Third Amended Complaint
(Doc. 32) are taken as true and construed in the light most favorable to Nesbit. See
Hill v. White, 321 F.3d 1334, 13835 (11 Cir. 2003).

 

 
 

 

Case 6:21-cv-00389-JA-LRH Document 44 Filed 07/29/21 Page 3 of 7 PagelD 362

monitoring, lane departure avoidance, and emergency lane departure |

avoidance. (id. at 8). However, the “systems and their components [allegedly]
malfunctioned, failed to detect [Burns’s] vehicle, failed to brake or avoid the

collision, and failed to issue any warnings to Dayi,” contributing to the crash

and Burns’s death. (Id.).

Nesbit filed suit on behalf of Burns’s estate. In her Third Amended

Complaint, she pleads claims for negligence against Dayi and UZ Auto, the
lessee of the tractor trailer (Counts I & II); negligent entrustment, strict
liability, and vicarious liability against UZ Auto (Counts III, IV, & V); and strict
liability and negligence against Daimler (Counts VI & VII), Detroit Diesel
(Counts VII & IX), and Continental (Counts X & XI). (id. at 9-22). As to
Daimler, Detroit Diesel, and Continental, Nesbit pleads identical claims that
these defendants “designed, manufactured, produced, distributed[,] and sold the

Detroit Assurance 4.0 radar/camera systems that were installed on the tractor

driven by Dayi.” (d. at 15, 16, 17, 18, 20, 21). In all three strict liability claims,

she asserts that the “systems are defective in their design, manufacture[,] and

warnings.” (Id. at 15, 18, 20). In all three negligence claims, she alleges that
these defendants “owed a duty to properly design, manufacture, produce, and :
distribute the Detroit Assurance 4.0 radar/camera systems that were used on |

the tractor driven by Dayi, so that they were not in a defective and unsafe

condition.” (Id. at 16-17, 19, 21). She further states that they “owed a duty to

 

 
Case 6:21-cv-00389-JA-LRH Document 44 Filed 07/29/21 Page 4 of 7 PagelD 363

assure the quality of the Detroit Assurance 4.0 radar/camera systems that were '
used on the tractor driven by Dayi before placing these items into the stream of |
commerce.” (Id. at 17, 19, 21).

Il. Legal Standard

teh i a aan He ea

“Generally, federal civil complaints need only state ‘a short and plain
statement of the claim showing that the pleader is entitled to relief.” United }
States ex rel. Clausen v. Lab. Corp. of Am., Inc., 290 F.3d 1301, 1308 (11th Cir.
2002) (quoting Fed. R. Civ. P. 8(a)(2)). Federal Rule of Civil Procedure 10(b)

further requires:

A party must state its claims or defenses in numbered paragraphs,

each limited as far as practicable to a single set of circumstances. A ©
later pleading may refer by number to a paragraph in an earlier
pleading. If doing so would promote clarity, each claim founded on
a separate transaction or occurrence... must be stated in a separate
count or defense.

Fed. R. Civ. P. 10(b). “Complaints that violate either Rule 8(a)(2) or Rule 10(b),
or both, are often disparagingly referred to as ‘shotgun pleadings.” Weiland v.
Palm Beach Cnty. Sheriffs Office, 792 F.3d 1313, 1320 (11th Cir. 2015). “A
defendant served with a shotgun complaint should move the district court to |

dismiss the complaint pursuant to Rule 12(b)(6)2 or for a more definite

 

 

2 Rule 12(b)(6) provides that, prior to answering a complaint, a defendant may
move the district court to dismiss the complaint for “failure to state a claim upon which |
relief can be granted.” Fed. R. Civ. P. 12(b)(6).

 

 

 
 

 

Case 6:21-cv-00389-JA-LRH Document 44 Filed 07/29/21 Page 5 of 7 PagelD 364

statement pursuant to Rule 12(e)3 on the ground that the complaint provides it

with insufficient notice to enable it to file an answer.” Paylor v. Hartford Fire

 

Ins. Co., 748 F.3d 1117, 1126-27 (11th Cir. 2014).

The Eleventh Circuit in Weiland outlined four rough types of shotgun
pleadings: 1) “a complaint containing multiple counts where each count adopts
the allegations of all preceding counts, causing each successive count to carry
all that came before and the last count to be a combination of the entire

complaint”; 2) a complaint “replete with conclusory, vague, and immaterial facts

not obviously connected to any particular cause of action”: 3) a complaint that |

does “not separate] into a different count each cause of action or claim for
relief’; and 4) a complaint “asserting multiple claims against multiple
defendants without specifying which of the defendants are responsible for which
acts or omissions, or which of the defendants the claim is brought against.” 792
F.3d at 1321-23. All four types of shotgun complaints “fail . . . to give the
defendants adequate notice of the claims against them and the ground upon

which each claim rests.” Id. at 1323.

 

3 Rule 12(e) provides: “A party may move for a more definite statement of a
pleading to which a responsive pleading is allowed but which is so vague or ambiguous
that the party cannot reasonably prepare a response. The motion must be made before
filing a responsive pleading and must point out the defects complained of and the

details desired. If the court orders a more definite statement and the order is not |

obeyed within 14 days after notice of the order or within the time the court sets, the
court may strike the pleading or issue any other appropriate order.”

a ESA MT A

A a eh Nn APA nem

 
 

 

Case 6:21-cv-00389-JA-LRH Document 44 Filed 07/29/21 Page 6 of 7 PagelD 365

III. Discussion '

The pending motions in this case raise a single, narrow argument. Based }

on the identical language of the claims brought against these three defendants,
Daimler and Detroit Diesel contend that the Third Amended Complaint is an
impermissible shotgun pleading. (Doc. 36 at 7-8). They assert that this
pleading style essentially lumps the defendants together in a manner that does
not allow them to determine for which acts or omissions Nesbit seeks to hold
each of them liable. (Id. at 7). Daimler and Detroit Diesel thus argue that
Nesbit’s Third Amended Complaint falls within the fourth category of shotgun
pleadings. The Court disagrees.

These defendants are being sued for the same alleged wrong—causing
defective Detroit Diesel 4.0 radar and camera systems to enter the stream of

commerce, resulting in Burns’s death. Nesbit does not go to great lengths to

differentiate the conduct of the defendants because she claims they did the same |

thing. This is not like the typical complaint falling within the fourth category

of shotgun pleadings—the counts do not include various defendants engaged in |

a wide variety of conduct such that liability could be based on a range of legal |

theories. See Weiland, 792 F.3d at 1323 n.14 (collecting cases).4

 

4The Court also concludes that the Complaint does not fall within any of the
other categories of shotgun pleadings.

 

$o eae

 

 
 

 

Case 6:21-cv-00389-JA-LRH Document 44 Filed 07/29/21 Page 7 of 7 PagelD 366

And notably, Daimler and Detroit Diesel do not otherwise argue that the

Third Amended Complaint fails to state a claim. For example, they do not list

the elements of the claims and assert that Nesbit has insufficiently pleaded

specific elements such that the claims should be dismissed or more specifically

pleaded based on those grounds. They solely contend that the identical {

language in the claims against them makes it unclear which acts or omissions

are being attributed to each of them.

Accordingly, the Court will not dismiss the complaint or require Nesbit to |

plead a more definite statement of her claims.

IV. Conclusion

For the foregoing reasons, it is ORDERED that Defendant Daimler

Trucks North America, LLC’s Motion to Dismiss or Alternative Motion for More

Definite Statement (Doc. 36) and Defendant Detroit Diesel Corporation’s Motion |

to Dismiss or Alternative Motion for More Definite Statement (Doc. 37) are

DENIED.

DONE and ORDERED in Orlando, Florida,

  
 

— (i

JOHN ANTOON II
UnitedStates District Judge

Copies furnished to:
Counsel of Record
Unrepresented Parties

 

 

 

deadlier

 

LU ee ee

 
